People v Hankerson (2018 NY Slip Op 08189)





People v Hankerson


2018 NY Slip Op 08189


Decided on November 29, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 29, 2018

Richter, J.P., Manzanet-Daniels, Gische, Kapnick, Gesmer, JJ.


7751 3075/01

[*1]The People of the State of New York, Respondent,
vRalph Hankerson, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Abigail Everett of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Katherine Kulkarni of counsel), for respondent.

Order, Supreme Court, New York County (Juan M. Merchan, J.), entered on or about July 26, 2017, which adjudicated defendant a level three violent sex offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The court providently exercised its discretion when it declined to grant a downward departure (see People v Gillotti, 23 NY3d 841 [2014]). The underlying sex crime was committed under egregious circumstances, and defendant did not establish that his health problems were so serious that they would minimize the likelihood of recidivism (see e.g. People v Portalatin, 145 AD3d 463 [1st Dept 2016]) or that his age warranted a downward departure.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 29, 2018
CLERK